Exhibit 10.3

 

OFFICEMAX INCORPORATED

Nonstatutory Stock Option Award Agreement

 

This Nonstatutory Stock Option Award (the “Award”), is granted October 4, 2005
(the “Award Date”), by OfficeMax Incorporated (“OfficeMax”) to Don Civgin
(“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and Performance
Plan (the “Plan”) and the following terms of this agreement (the “Agreement”):

 

1.             Your Award is subject to all the terms and conditions of the
Plan.  All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan.

 

2.             You are hereby awarded a nonstatutory stock option to purchase up
to 50,200 shares of Stock at a price of $30.70 per share (the “Grant Price”).

 

3.             On each of the first three anniversaries of the Award Date, if
you are then employed with OfficeMax, the Option shall become exercisable with
respect to one-third of the shares of Stock subject to the Option.  If you
terminate employment for any reason before the third anniversary of the Award
Date, any portion of the Option which is not then exercisable pursuant to this
section 3 will be forfeited upon your termination of employment.

 

4.             The Option must be exercised on or before the earliest of the
following:

 

(a)           the tenth anniversary of the Award Date;

(b)           five years after your termination of employment as a result of
your retirement (after attaining age 55 and completing 10 years of service with
OfficeMax), death, or total and permanent disability, provided that you have
not, as of the date of the exercise of the Option, commenced Employment with any
Competitor (see paragraph 8 below);

(c)           three months after your termination of employment for any other
reason, subject to paragraph 5.

 

5.             The Option shall be canceled immediately if you are terminated
for “disciplinary reasons,” as that term is defined in the Executive Officer
Severance Pay Policy (or any successor policy).

 

6.             In the event of a Change in Control prior to the third
anniversary of the Award Date, the continuing entity may either continue this
Award or replace this Award with an award of at least equal value with terms and
conditions not less favorable than the terms and conditions provided in this
Agreement, in which case the new award will vest according to the terms of the
applicable award agreement.  If the continuing entity does not so continue or
replace this Award, or if you experience a “qualifying termination”, the Option
shall become fully vested and exercisable immediately upon the Change in
Control, or, in the case of your termination, upon the date of termination. 
“Change in Control” and “qualifying termination” shall be defined in an
agreement providing specific benefits upon a change in control or in the Plan.

 

--------------------------------------------------------------------------------


 

7.             You may exercise the Option upon notice and payment of the Grant
Price by any of the following methods, unless disallowed by law:

 

(a)           broker assisted exercise;

(b)           Stock already owned by you; or

(c)           cash.

 

You may elect to receive the proceeds of the exercise in either cash or Stock.

 

8.             “Competitor” means any business, foreign or domestic, which is
engaged, at any time relevant to the provisions of this Agreement, in the sale
or distribution of products, or in the provision of services in competition with
the products sold or distributed or services provided by OfficeMax or any
subsidiary, partnership, or joint venture of OfficeMax.  The determination of
whether a business is a Competitor shall be made by OfficeMax’s General Counsel,
in his or her sole discretion.  “Employment with a Competitor” means providing
significant services as an employee or consultant, or otherwise rendering
services of a significant nature for remuneration, to a Competitor.

 

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before October 31, 2005, or the Award will be forfeited. 
Return your executed Agreement to:  Pam Delaney, OfficeMax, 150 Pierce Road,
Itasca, IL  60143, or fax your signed form to 630-438-2460.

 

 

OfficeMax Incorporated

Awardee

 

 

 

 

By:

/s/ Matt Broad

 

By:

/s/ Don Civgin

 

 

--------------------------------------------------------------------------------